Citation Nr: 0206971	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure.  The veteran has perfected a timely appeal of the 
RO's December 1996 rating action.

This case was previously before the Board in May 1998 and 
July 2000, at which time it was remanded to the RO for 
further development.  Such development having been completed, 
the case is again before the Board for appellate review.

In March 1997, the veteran provided personal testimony at an 
RO hearing.


FINDING OF FACT

Medical evidence is in relative equipoise as to whether the 
veteran's peripheral neuropathy was caused by exposure to 
Agent Orange in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
peripheral neuropathy was incurred as the result of exposure 
to Agent Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 1991 & Supp. 2001), as amended by 38 U.S.C. § 1116 (f) 
(2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
Specifically, the RO provided the veteran and his 
representative a copy of a rating decision dated in December 
1996, a statement of the case dated in February 1997, and 
copies of supplemental statements of the case dated in July 
1997, February 2000, and October 2001.  In those documents, 
the RO informed the veteran of the regulatory requirements 
for establishing service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure, and the 
veteran was also provided with the rationale for not granting 
his claim.  The record also discloses that VA has 
additionally met its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Most notably, 
the RO has made reasonable efforts to develop the record in 
that the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and private 
treatment records have likewise been associated with the 
veteran's claims folder.  In December 1998 the veteran was 
provided with a relevant VA examination, and a copy of the 
examination report is of record.  Lastly, in March 1997, the 
veteran was scheduled for a personal hearing at the Buffalo, 
New York RO.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the issue of 
entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure, is ready for 
appellate review.


II.  Factual Background

In October 1993, the veteran sought treatment because he had 
started to notice a shaking tremor of the left leg, which he 
had never had before.  The tip of the veteran's left foot 
also caught on the floor when he walked, but according to the 
veteran, this was a constant feature.  Subsequently, the 
veteran was examined by Dr. Kung (Dr. K).  In response to the 
veteran's complaints, Dr. K ordered cervical and thoracic MRI 
scan studies.  Both studies showed no significant abnormality 
such as disc herniation with spinal cord compression in the 
cervical or thoracic regions.  There were some findings 
indicating degenerative disc disease at the C3-4 level with 
reversal of the cervical lordosis at the C3-4, but the disc 
itself did not rupture causing any significant spinal cord 
compression.  The thoracic MRI scan certainly showed no tumor 
or disc herniation.  The spinal cord in the cervical and 
thoracic regions appeared to be unremarkable on the axial 
views.  No intrinsic spinal cord disease was identified, such 
as syringomyelia.  The veteran did also have a thoracic spine 
x-ray taken, which showed some calcified discs in the mid- 
thoracic regions involving 5 levels of discs, but Dr. K did 
not see any pedicle erosion, destruction, or compression 
fracture of the thoracic spine.  Dr. K advised that the 
veteran's cranial nerves examination was unremarkable, and 
optic discs were normal.  No papilledema or optic atrophy was 
noticed.  In the upper extremities, the veteran had no arm 
drifting or pronator drift.  Hand grips were equal, 
bilaterally.  Finger to nose test was well performed, but Dr. 
K did in fact notice fine tremor affecting the left arm and 
hand.  In the lower extremities, the veteran also had a fine 
tremor in the left leg.  Knee jerks were 3+ bilaterally, but 
more exaggerated in the left than the right.  The veteran had 
upgoing toes on plantar stimulation.  He had no ankle clonus.  
Dr. K noticed no rigidity or spasticity in the arms and legs.  
Sensory examination with pinprick and vibratory sensation 
testing were normal on both sides including his face.  The 
veteran's radial pulses were symmetrical.  The veteran did 
have severe varicose veins affecting the greater saphenous 
system.  The veteran's pedal pulses were still palpable 
bilaterally.  One of Dr. K's impressions was fine tremor and 
pyramidal tract signs affecting the left arm and leg, cause 
to be determined.  Dr. K advised that the veteran had two 
kinds of problems, one of which was a fine tremor affecting 
the left arm and leg, and some weakness in the left foot 
because of tripping on the floor when the veteran walked.  
Also, the veteran did have increased deep tendon reflexes in 
the left knee, and he did have upgoing toes on the left side.

In November 1993, the veteran was examined by Dr. Halpert 
(Dr. H), board certified in neurology, for further evaluation 
of his above-referenced tremor.  In Dr. H's opinion, the 
veteran had more diffuse tremors than just on his left side.  
Dr. H felt that it involved the veteran's right side as well.  
He indicated that it was principally a tremor at rest.  
According to Dr. H, the veteran possibly had a neuropathy 
associated with tremor due to his mild symptoms on exam and 
his history of foot drop and numbness.  In this regard, Dr. H 
advised conducting a nerve conduction electromyograph (EMG) 
test.

Dr. H. continued evaluating and monitoring the veteran in 
December 1993 and January 1994.  During this period, various 
medical tests were conducted, including an EMG test, blood 
tests, and a magnetic resonance imaging (MRI) scan of the 
veteran's brain.  The veteran's EMG nerve conduction studies 
showed a diffuse neuropathy, both demyelinating and axonal.  
The veteran's MRI of his brain was unremarkable.  Based on 
extensive blood tests, it was noted that the veteran might 
have neuropathy secondary to gamma globulinopathy.

In July 1994, the veteran was seen at the Neuromuscular 
Disease Center by Dr. Moxley (Dr. M) and a Fellow in 
Neurology for evaluation of peripheral neuropathy.  At this 
time, the veteran underwent cranial nerve testing and a 
neurological examination, to include a motor and sensory 
examination.  The impression was peripheral neuropathy with 
monoclonal gammopathy.  It was noted that while it was not 
felt that the veteran's complaints were likely related to 
toxic exposure, this was difficult to definitively rule out.  

In August 1994, the veteran was referred to Dr. Curtis (Dr. 
C) due to a concern that the veteran might have neuropathy 
due to toxic exposure.  In the same month, the veteran was 
also referred to Dr. Abderhalden for a bone marrow biopsy in 
order to rule out lymphoma.

In September 1994, the veteran's complete blood count (CBC) 
and bone scan were subsequently described as normal.  There 
was no malignancy.  Dr. A thought the veteran's reactive 
cells were associated with monoclonal gammaglobulin, but it 
was unlikely to identify the trigger.

In September 1994 the New York State Department of Social 
Services also advised the veteran that they were required to 
obtain complete medical documentation of his impairment for 
purposes of evaluating whether he qualified for disability 
benefits.  Dr. M replied directly on the questionnaire 
provided by the Agency.  The treating diagnosis was listed as 
peripheral neuropathy.

In January 1995, Dr. Curtis (Dr. C) advised that the veteran 
had been seen [by other physicians] in consultation for his 
peripheral neuropathy on three occasions, 8/29/94, 9/20/94, 
and 10/28/94.  Dr. C noted that he himself, specifically saw 
the veteran for a second opinion as to whether or not his 
[veteran] tremor and disability could be related to toxic 
exposure.  In this regard, Dr. C noted that the veteran had 
presented evidence of possible toxic exposures in his 
occupational setting in the form of material safety data 
sheets (MSDS); however, none of these possible exposures had 
been measured, verified, or investigated.  Dr. C also noted 
that the veteran had had significant exposure to Agent Orange 
as the result of his Vietnam service.  Finally, Dr. C took 
note of the veteran's medical history including a previous 
medical work-up which had revealed the presence of monoclonal 
gammopathy, possibly related to lymphoma.  Dr. C was also 
aware that further work-up had not revealed the presence of 
lymphoma, and the veteran's overall diagnosis was peripheral 
neuropathy secondary to his [veteran] gammopathy.  Dr. C 
advised that based on a complete work up of the veteran 
coupled with several opinions about the veteran's problem, 
the veteran's condition was more than likely related to Agent 
Orange exposure and not to toxic occupational exposure 
otherwise.  According to Dr. C, these [occupational] 
exposures were transient and intermittent per the veteran's 
admission, and studies could have been done or had been done 
to bear out any overt levels of toxic exposure.  Dr. Curtis 
advised that it was a possibility that the veteran could have 
been exposed [in an occupational setting], but we (doctors) 
have not evidence for this at this time.  Dr. C advised that 
the veteran should continue his work-up for Agent Orange and 
go through the VA for further work-up.

In May 1995, Dr. H advised Dr. Rachlin (Dr. R), the veteran's 
primary treating physician, that the veteran was status post 
five exchanges of plasmapheresis.  The veteran's pain had 
little improvement.  The swelling in his left hand had 
improved.  Tremor was persistent.  Dr. H advised that the 
benefits of plasmapheresis was unclear.  Sometimes, clear 
benefits were seen only after two to three times.  According 
to Dr. H, if the veteran's pain returned, it might be treated 
with plasmapheresis one or two times more.

In June Dr. Moxley and another physician re-evaluated the 
veteran.  After discussion with the veteran, he was eager to 
pursue a trial of intravenous immune globulin.  Although the 
veteran did experience some mild improvement with the first 
course of plasmapheresis, it was hopeful that a course of 
immune globulin might prove more effective in improving his 
symptoms.  It was also noted that the veteran was eager to 
pursue the possibility that his neuromuscular problem was 
secondary to exposure to a toxin.

In a follow-up letter, also dated in June 1995, Dr. Vadasz 
advised that the veteran was back in the Neuromuscular Clinic 
for follow-up of his IgG lambda paraproteinemia associated 
with peripheral neuropathy.  After examination of the 
veteran, the impression was peripheral neuropathy associated 
with monoclonal IgG lambda gammopathy.  It was noted that the 
veteran continued to be very concerned that his 
polyneuropathy was secondary to industrial chemical exposure; 
however, the examiners could not comment on this personally 
because they did not have significant experience with 
chemical or toxin-induced neuropathies.  Based on the 
examiner's experience with monoclonal gammopathies, if 
malignancy was ruled out, frequently no clear etiology could 
be found.

By October 1995, the veteran was no longer undergoing further 
plasmapheresis, which was not significantly helping.  The 
veteran still had some tremors and pain in his legs.  On 
examination, his cranial nerve was intact.  Tremor was worse 
when the veteran was being examined.  The veteran had 
strength 5 out 5, negative Romberg and deep tendon reflexes 
were 2+ and equal.  Dr. H's impression was neuropathy with 
many subjective symptoms.  The veteran was strongly 
requesting gamma globulin, and Dr. Moxley felt this was 
appropriate.  Liver biopsy showed steatorrhea.

In November 1995 Dr. H advised that he did not feel 
plasmapheresis or gamma globulin had helped the veteran, and 
he felt that his work up of the veteran was complete.  Dr. H 
indicated he would be glad to send the veteran's records to a 
neurologist who specialized in toxic neuropathy.

In December 1999 Dr. M advised that he had re-evaluated the 
veteran.  Since his last evaluation of the veteran, the 
veteran had developed more of a tremor and an asymmetry of 
neurologic complaints with greater stiffness and lack of 
coordination in the left arm and leg compared to the right.  
A trial of Sinemet control the veteran's tremor had occurred, 
but no benefit followed.  Dr. M's impression was that the 
veteran appeared to have multi-system problems with the 
greatest dysfunction falling within the central nervous 
system affecting corticospinal tract and possibly basal 
ganglia neuronal control.  Dr. M. was not certain of the 
cause for the veteran's problem. However, he indicated it 
might represent a variant of Stiff-man's Syndrome as opposed 
to Parkinson's Syndrome.  Dr. Moxley related that in view of 
the veteran's failure to respond to plasmapheresis and 
intravenous immune globulin this might argue against the 
diagnosis of a variant of Stiff-Man's Syndrome.  Dr. Moxley 
recommended obtaining blood studies to look for antibodies 
against glutamic acid decarboxylase and pancreatic islet 
cells.  He also indicated that it might be helpful to give a 
trial of Clonazepam or Diazepam treatment to determine if the 
veteran's muscle stiffness would improve.

In December 1998 the veteran underwent a VA examination.  
Based on the findings from a neurological examination of the 
veteran, the VA examiner's impression was progressive 
polyneuropathy, possibly related to the veteran's monoclonal 
gammopathy.  The examiner noted that it was unclear if this 
related to prior toxin exposure.  Finally, the examiner 
advised that the veteran might require referral to a 
neurologic peripheral nerve specialist to get a definitive 
answer as to the relationship of his present condition to 
prior toxic exposure.


III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  The Veterans Education 
and Benefit Expansion Act of 2001, Pub. L. No. 107-103, 
§ 201, 115 Stat. 976 (2001) (codified as amended at 38 U.S.C. 
§ 1116(f) (2002)).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in the Republic 
of Vietnam, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2001).  In addition, the United States of 
Appeals for the Federal Circuit has held that the Veteran's 
Dixon and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted earlier, the veteran and his representative contend 
that service connection is warranted for peripheral 
neuropathy, claimed as due to Agent Orange exposure in 
Vietnam.

The veteran's service personnel records, including his DD 
Form 214, indicate that he served on active duty in the 
United States Marine Corps from January 1966 to January 1968.  
His service included duty in the Republic of Vietnam.  As a 
result, the veteran in this case, is presumed to have been 
exposed to Agent Orange, based solely on his requisite 
military service as evidenced by his DD 214, for purposes 
establishing service connection.

Pertinent medical evidence in the record indicates that the 
veteran in this case has in fact, been diagnosed with post-
service peripheral neuropathy.  (Emphasis added).  In January 
1994 the veteran's EMG nerve conduction studies showed a 
diffuse neuropathy, both demyelinating and axonal.  More 
recently, in December 1998, the VA examiner's impression was 
progressive polyneuropathy.  

The Board observes that the disorders granted presumptive 
service connection under 38 C.F.R. § 3.309(e) for Agent 
Orange exposure are specified with precision.  In this 
regard, the Board notes that only "acute and subacute" 
peripheral neuropathy are enumerated under 38 C.F.R. 
§ 3.309(e).  More specifically, the term acute and subacute 
have been legally defined as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e).  

Based on the evidentiary record, the veteran's peripheral 
neuropathy has not been shown to be acute or subacute.  The 
record is void of any evidence indicating the veteran 
experienced any manifestations of peripheral neuropathy 
related to Agent Orange exposure in service, or even shortly 
following his discharge from service.  Rather, based on the 
record, the first manifestations of the veteran's peripheral 
neuropathy began in 1993, wherein he sought treatment for a 
newly recognized tremor and a constant dragging left foot 
problem.  A January 1994 EMG confirmed the veteran had a 
diffuse neuropathy condition.  Further post-service medical 
evaluation by various medical physicians spanning from 1994 
through 1999 indicate the veteran's peripheral neuropathy has 
been designated as a monoclonal gammopathy (monoclonal IgG 
lambda gammopathy), with no evidence of malignancy.  Based on 
the cumulative medical findings, which indicate that the 
veteran does not have a condition that is specifically 
enumerated under 38 C.F.R. § 3.309(e), the statutory 
presumption that the veteran's peripheral neuropathy was 
incurred in service is not for application in this case.

Notwithstanding the fact that the veteran does not meet the 
above requirements which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his peripheral neuropathy 
by way of proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d at 1042 (Proof of direct service connection 
thus entails proof that exposure during service caused the 
malady that appears many years later).  In this regard, the 
Board observes that while the evidence of record supports a 
finding that the veteran suffers from peripheral neuropathy, 
the evidence is in equipoise as to the direct cause of the 
condition.

As noted at the onset, the veteran contends that his 
condition manifested as the result of exposure to Agent 
Orange during his period of active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (While 
the veteran is competent to describe the symptoms and events 
he experienced during service, he is not competent to proffer 
a medical diagnosis or a medical opinion regarding etiology).  
In accordance with the newly enacted paragraph (f) of 38 
U.S.C.             § 1116, the veteran is presumed to have 
been exposed to Agent Orange due to his service in the 
Republic of Vietnam.  Despite this presumption, the 
evidentiary record discloses that several of the veteran's 
examining physicians remained, after extensive medical 
evaluation of the veteran, uncertain as to whether a causal 
relationship existed between the veteran's exposure to Agent 
Orange in service and the his diagnosed peripheral 
neuropathy, designated as a monoclonal gammopathy (monoclonal 
IgG lambda gammopathy).  Notably, several of the veteran's 
physicians, including his recent VA examiner, indicated that 
they did not possess the requisite knowledge or expertise 
related to chemical or toxin-induced neuropathies to 
definitively answer the question regarding the relationship 
of his present condition to prior toxic exposure.  At best, 
cervical and thoracic MRI studies ruled out significant 
spinal cord compression, tumor, or disc herniation.  An MRI 
of the veteran's brain in 1994 was unremarkable, and there 
was no medical evidence of malignancy, which was uncovered.

In January 1995, the veteran was referred to Dr. C for the 
specific purpose of obtaining a second opinion as to whether 
or not his tremor and disability could be related to toxic 
exposure.  In rendering his opinion, Dr. C took into 
consideration the veteran's previous medical evaluations and 
diagnoses, evidence presented by the veteran of possible 
toxic exposures in his occupational setting, and the 
veteran's history of Agent Orange exposure during his Vietnam 
service.  Dr. C advised that based on a complete work up of 
the veteran, coupled with several opinions about the 
veteran's problem, the veteran's condition was more than 
likely related to Agent Orange exposure and not to toxic 
occupational exposure otherwise.  According to Dr. C, these 
[occupational] exposures were transient and intermittent per 
the veteran's admission, and studies could have been done or 
had been done to bear out any overt levels of toxic exposure.  
Dr. Curtis advised that it was a possibility that the veteran 
could have been exposed [in an occupational setting], but 
that he and other doctors did not have evidence of this at 
the time.  Finally, Dr. C advised that the veteran should 
continue his work-up for Agent Orange, and go through the VA 
for further work-up.

Given the veteran's presumed exposure to Agent Orange in 
service, and Dr. C's January 1995 opinion, the evidentiary 
record is in equipoise regarding an existing relationship 
between the veteran's current peripheral neuropathy and 
exposure to Agent Orange in service.  Thus, the Board 
determines that 38 C.F.R. § 3.102 is for application in this 
instant case.  Under 38 C.F.R. § 3.102, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, in resolving all reasonable doubt in 
favor of the veteran, the Board determines that the veteran's 
current peripheral neuropathy, designated as a monoclonal 
gammopathy (monoclonal IgG lambda gammopathy), was caused as 
the result of his exposure to Agent Orange in service.  
Accordingly, entitlement to service connection for peripheral 
neuropathy is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

